Title: To James Madison from Valentin de Foronda, 31 December 1808
From: Foronda, Valentin de
To: Madison, James



Muy Señor mío:
Philada. 31 de Dícíembre de 1808.

Remito á V.S. con el mayor dolor la Juícíosa, sabía y energíca carta, del Exmo. Señor Dn. Juan de Villavícencio, Capitan General y Comandante de Marína de la Ysla de Cuba, pues no me atrevo á hacer un extracto, temeroso de echar a perder esta produccion de un General anímoso, qe. rebosa Patríotísmo, y que no puede ver con una elada indiferencía la conducta del Gobíerno del territorio de Nueva Orleans, concerníente a sus Justas pretensíones.
En Roma, se puso à la estatua de Bruto "duermes Bruto?" quando Bruto intentaba la libertad de su Patría.  Los que sepan la poca atencíon, el desprecio y vílípendio con que trata este Gobíerno al Representante de la España; lo que trabaja para hacerla mal, y las ofensas y hostìlídades que ha experimentado de estos Estados, dirá, Foronda duermes? quando Foronda vela; y que por ser un verdadero Ynterprete de las ideas dulces, delícíosas de su Augusto Soberano, Fernando el Amado, ha aguantado, y mas aguantado, à fin de no romper una harmonia utíl à estos Estados, util a la España, util al Genero humano; pues solo un corazon de graníto, puede ver, con la criminal indiferencía de un Estoyco, derramarse la sangre de los hombres, que es una consequencía de un rompimíento entre dos Naciones, pero los resortes, tienen un punto de plegamíento, que pasado quíebran: esto es precisamente, Cavallero Madison, lo que me ha sucedido: asi no puedo menos de desplegar mis quexas: de recordar á este Gobíerno, que muchas de sus operacíones conspiran a romper con la España; pues de no hacerlo, pasaria con razon à los ojos de mi Rey, de mis Compatríotas; de la Europa cívilizada por un Perfído ínsensible.  Sí, Cavallero Madison: este Gobíerno, segun aparece por sus operacíones, quíere romper con aquella España, que en la antigua Roma se apellídaba Terror Ymperi; que en Paris se apellída ahora Terror Galía Ymperi y qe. no dexará de coger el guante que le tira este Gobierno, aunque llorosa, aunque afligida, pues está muy dístante de pretender agoviar la Humanidad, con la dolorosa masa de males inherentes à la esplosion de Amístad y buena ínteligencía con que deben vivir estos Estados y mi Patria.
Las proposìcíones son nulas, quando no están apoyadas en pruebas, en demostracíones.  Sí Cavallero Madíson.  Veamos pues sí mis aserciones son fundadas; Juezguen los Americanos ímparciales.  Juezguen los Yngleses; toda la Europa por la relacion que procuraré abreviar en lo posíble, de la historia de lo pasado desde que sirvo à mi Patría, à mi Rey, en la qualidad de Encargado de Negocios.
Antes de entrar en esta relacion, permita V.S. le haga presente, que he deseado tanto la harmonía, que lejos de encender el fuego de mi Soberano, con pínturas contrarías a su Exca. el Sr. Preside. he hecho síempre los elogios, que me díctaba mi respeto, y el afecto que me excítaban sus talentos y vírtudes como lo demuestran los periodos siguíentes de una carta a mi Corte No. 196.  Tal vez, decia, podria hacer tal cosa el Sr. Presidente, á pesar de toda su fílantropía, y demas vírtudes que le adornan, y hacen respetable entre los que examínan la bondad de su corazon, y sus íntencíones rectas, pero quandoque bonus dormitat Homerus.
Sí Cavallero Madíson: estos son mis sentimtos. pues no decido de los hombres, por una ó dos accíones sino por su masa.  Así porque falten en una u otra cosa a mi ver, estoy lexos de decídír rotundamente contra ellos.  En conseqüencía de estos príncípíos, aunque tengo quexas contra el Gobíerno, no faltaré jamas á los respetos que me merece el gran Jefferson y V.S. quìen tendrá la bondad de hacer presente á S. Exca. lo síguíente, en que emplearé muchos períodos que ya ha leido V.S.; en que extractaré varias cartas para dar toda la claridad posíble à mis quejas.
Me presenté con mis credencíales, y recibi el mas agradable acogìmiento de S. Exca. el Sr. Preside. y de V.S. que me presagíaba los mas felíces succesos.  Nra. prímera operacion fue pedírme V.S. el 15. de Julío de 1807. un pasaporte en blanco para un Barco del Gobíerno, que debía dírigírse a Gíbraltar y Líorna; y el 18. lo había envìado, y participado á V.S. la remision, no habíendome acusado su recibo el Sr. John Bíckman, tube que escribirle el 2. de Agosto, pero ni el ni V.S. me han envíado hasta el 17. de Agosto ulto. en consequencía de mi carta del 1o. ni el nombre del Navio ni del Capítan, a pesar de que V.S. me decía en su cítada carta: the names shall hereafter be communicated to you.  Este olvido del Sr. Beekman y de esa Secreta. no insinué á V.S. entonces, persuadido á que era efecto de una distraccíon, y que es íncompatíble con mis principios detenerme en ripios, en fruslerias.
Se me han pedido en lo succesívo varios pasaportes ya buelta de correo los he remítído, cuidando de avisarlo síempre á V.S. a reserva de una vez que lo negué habíendo expuesto á V.S. las razones que tenia pa. ello, sín embargo de que algunos me los ha pedìdo el Sr. Graham, sìn que V.S. me hubíese avísado.  Debia entenderse conmígo: mas mís deseos de no interrumpir una buena inteligencía, me hacian pasar por encìma de esta falta de formalídad.
Ygualmente he pasado por alto la falta de consideracíon de un sugeto respetable y de luces del Gobíerno, a quien dírigí en este ulto. Verano un pasaporte, por suplica de V.S., y que sin embargo de que lo acompañé con una carta llena de expresìones de urbanidad, no tubo à bien contextarme; lo que me indícó, que al Representante de España no se tenían las debidas consideraciones  Ya en el año anterior me había hecho lo mismo, hasta que le hice ver, que estaba persuadído á que los correos eran bien servidos, pero que me habia desengañado, al ver que no me contextaba; lo que me hacía creer, que mi carta no habia llegado à sus manos.
El 30. de Julío se me quexó V.S. agriamente de la detencíon de un Barco en la Mobíla, que se dírígía de Na. Orleans al Fuerte Stoddert, con munícíones de guerra, é ínculcó en que este paso era una señal poco favorable de una buena voluntad, ó una amigable correspondencía: y al mismo tíempo hizo la Justicia de dísculpar a los Gefes; y tubo la bondad de suponer mi buena dísposícíon á cortar todo lo que podía oponerse á las amígables relacíones entre las dos Comarcas.
A esta carta, que, aunque escríta el 30. de Julio, no llegò a mìs manos hasta el 5. de Agosto a las 2. de la tarde, como se lo indíque á V.S. respondi el 6. hacíendole presente, que me parecian equivocados sus asertos de qe. el paso del Gobernador de la Florida Occidental, fuese una Señal de ínterrumpir una buena Amistad entre las dos Nacíones, y hacia las reflexíones síguíentes:
No han ímpedido los Estados Unidos à los Vasallos del Rey mí Amo, la líbre comunícacíon del Mísisipi, sín embargo de existir un tratado solemne, por el que es líbre á los Españoles, y Amerícanos el curso de la Navegacìon de dho. Rio?  Con que sí los Empleados de este Gobíerno se opusíeran al paso del Río, sin embargo de un tratado solemne, como se verificó el 19. de Febrero ulto. con la Goleta Cometa, que detubo el Comandante del Fuerte Placamínas, hasta que tubíese ordenes de sus Gefes, porque se ha de quexar este Gobíerno, que se haya detenido el Barco en el Río Mobíla, quando no existe una convencion tan solemne, como lo que hay sobre el Rio Mísisipi?  Sí el Comandante del Fuerte Placamínas no permítió el paso hasta que hubíese ordenes de su Gefe; el Gobernador General des las Floridas manda deposìtar los efectos cargados en el Barco, hasta que tenga ordenes del Gobierno Español, probablemente porque desea obrar con acíento: asì como el Comandante del Fuerte esperó las que creyó necesarias para su conducta.
No se trató en esta ocasíon con poco decoro al Gobernador Folch, que fué a conferenciar con el Gobernador Claíborne, quíen le hizo esperar tres días remitiendole de uno á otro, no obstante de que la respuesta era urgentísima?
No se opusìeron el Gobernador Claíborne, y el General Wilkínson, a que el Coronel Folch y sus oficíales entrasen en Nueva Orleans, quando el Señor Folch, lexos de haberse negado à dar entrada à los Oficíales Amerícanos en Panzacola, los habia agasajado en aquella fortaleza?
No pasaron por la Mobíla á príncípios de Enero ulto. varìas tropas Amerícanas, sin que hubìese precedido el permíso del Gobernador?
El 18. de Agosto, para corroborar las ideas que había dado à V.S. en la carta del 6. contextando à la del 30. de Julío sobre que solo existia de parte de España, un síncero deseo, de conservar la amistad de este Pays, daba à V.S. parte de que habia escrito al Señor Gobernador de Panzacola por triplicado, suplícandole se valíera en aquella ocasion, de todos aquellos medíos de dulzura, que dicta la razon, que ímpera el entendimiento, y que exige la Armonia que debe reynar entre ambas Naciones.

No sé si llegó a manos de V.S. esta carta, lo cierto es que la escribi; y que se puso en la caja del correo.  El 7. de Agosto de 1807. hìze á este Gobíerno por me dio de V.S. una solemne protesta de todos los daños y perjuicios que han resultado y que pueden resultar á mì Rey y sus Vasallos, de la expedìcion de Miranda reclamando la satisfaccíon debída à un ínsulto que se hízo a su Soberania en estos Estados, pues se habia hecho presente a V.S. por el Marques de Casa Yrujo, y el General Turreau, que el punto de reunion era Santo Domingo, sugíríendole la idea de que los Estados Unidos empleasen las fuerzas que tenian prontas ó pudiesen aprontar para salir en busca de la expedicíon de Míranda, y oblígar á los que la componían, a regresar á estos Puertos con sus Buques y cargamentos: plan que no adoptó V.S. y de donde se orìgínaron mil gastos á la Província de la Venezuela, y la desgracia de un gran No. de Yndividuos de estos Estados, que fueron ahorcados; y que otros por una generosidad del Gobierno Español, en vez de condenarlos á la pena capítal, les destinó a diferentes presidìos.
V.S. creyo, segun se dexa ver por su contextacion del 23. de Agosto, que mi carta presentada à su Exa. el Sr. Presidente, su sorpresa no fue la unica ímpresion que le habia producido su contenido y que sentia, que S. M. Casta. hubiese prestado sus oidos hasta tal punto, a representaciones destituidas de fundamto. que hubiesen producido las instruccíones extraordínarias que le habia comunicado; y que si S. M. en lugar de dar asenso á unas representacíones tan maliciosas qe. no podian menos de tener los ínformes de lo acaëcido, hubiera tomado la precaucíon de consultar los hechos, como realmente han sucedido; habria hecho Justicía á la pronteza con que el Gobíerno de los Estados Unídos procedió a dar los pasos que prescrìben el honor y la buena fé.
Como cada uno ve con sus ojos, Cavallero Madison, permítame V.S. le responda ahora por el mismo estilo: asì díré que se sorprendió mí Soberano al saber que se negaba su Exa. el Sr. Presidente á pagar una deuda tan legitima, y que miré esta rotunda decísíon, como una conseqüencia de que probablemente no le presentaron la questíon baxo de su verdadero punto de vísta, pues de lo contrarío, habria hecho la Justícia de reembolsarle todos los gustos que ocasionó una expedícíon asoladora, que se formó en Na. York.
El 22. de Agosto tube la satisfaccíon de dar a V.S. una prueba incontrastable de la Amistad Española, avísandole que al Teníente Pike con una partida de Soldados, no solo le habian puesto en libertad, sino que ademas le habían socorrido con mil pesos, sín embargo de que segun las Leyes de la Nacíones debíera haberse tratado al Dr. Robínson, y al Ofícial Píke como Espías, por las varias razones que expusé a la consideracíon de V.S.; y en mi carta del 22. de Marzo de 1808. bolvi à dar á V.S. una nueva prueba de que la entrada de dho. Ofícíal no fuè casual, sino pensada.
El 20. de Nove. de 1807. se sirvió V.S. escribirme haciendome presente los Justos deseos de su Exa. el Sr. Preside. sobre la devolucion de los Esclavos, propriedad Amerícana que desertaban á los Dominios de mi Soberano.
Que respondi à V.S. el 25.?  Que estaba pronto á cooperar a los Justos deseos de su Exa. el Sr. Presidente, síempre que este Gobíerno, síguíendo las Leyes de la reciprocidad se obligara á hacer lo mismo, sìn que las Justìcías de este Pays se opusíeran ó buscasen medios de eludir las reclamaciones, baxo el especioso pretexto de que las Leyes se lo impíden; en una palabra que no pusíeran travas níngunas; y que este Gobíerno podia estar seguro de encontrar acojída en mi Soberano á toda proposìcion ìnspírada por la razon, y en mi, un Executor, que se prestaría con el mayor gusto à todo lo que pudiese ser de su agrado.  Ya se dexa ver, que Yo no era exìgídor: que solo solicitaba equacíon de ventajas, equacion de condìcíones: y por que, Cavallero Madíson exigía las circunstancías enuncíadas?  Porque observaba la latítud que prestan las Leyes à los Bribones, para burlarse del que los persiguen porque preveía que á favor des las quisquillas legales eternízaría la pretension, y que su verdadero dueño gastarìa mas en Abogados, que lo que valia el Esclavo.
Nra. corresponda. contiunó con bastante regularidad hasta que apareció el destructor de la Agricultura y del trafico de este Pays; esto es el embargo; el qual al mismo tiempo, que paralizó la labranza y el comercio de estos Estados, disparó tambien un rayo à nra. Armonía epístolar.
Pedí á V.S. el permíso de enviar algunos Barcos para anuncíar á nras. Amerícas la providencia del embargo, y se me conceden dós, con la restriccíon, de que no pasaran de 100. toneladas; y con la restriccíon de acceder al Mro. de Hacíenda, lo que no era rectamente corresponder à mi galantería de enviar à V.S. en blanco los pasaportes; y habiendo necesitado un Barco de menos de 100. toneladas, en este año de 1808. no fué despachado, hasta que expresó el Puerto de donde salía, y su nombre.
Al momento que se puso en execucíon el embargo tenia ajustado un Buque muy velero, nuevo, forjado en cobre para hacerle correr, desde aquí á Pto. Ríco, Caracas, Cartagena, Veracruz y la Havana: pido la Licencía, y se me níega, porque pasaba de la medída, pues era de 180. toneladas, y despues vi, como se lo insinué á V.S. el 18. de Abril ultímo, que el Gobíerno se habia separado de dho. reglamento que había ímpuesto à los Representantes de los Soberanos de Europa, pues segun se dice el Osage tenía mas de 200. toneladas, y añadía, que habiendo el Consul de Francía en Na. York pedído al General Turreau se empeñase con el Gobno. fue la orden del Secreto. de la Tesorería al Collector de la Aduana, que permitiese al Barco que señalara el Sr. Estevens, salir en lastre con Pasageros para Burdeos, y que se habia elegido el Arturus de 300. toneladas.
Porque preguntaba á V.S. ha elegido el Sr. Presidente el Osage, que es de mas de 100. toneladas? ....... Por la seguridad: pues por el mismo príncipio, lo solicitaba Yo, debíendo hacer un víaje muy largo.  Que consequencias sacaba de estas premisas, Cavallero Madíson? .......  Que quando no se me concedià un Barco de mas de 100. toneladas, era prueba de qe. no se querìa complacerme, no síendo la limítacíon de toneladas una Ley, pues à serlo, no podia haber concedido S. Exa. la salida de dhos. Buques: tambien podía haber anadido, que se tenian respetos a la Francía, que no se tenían à mi Soberano.  En la misma carta manifestaba otros motívos, que me hacian creer se tiraba a encender el fuego de la díscordía, y V.S. en su respuesta del 20. de Abril me honró establecíendo por premísa que me equivocaba altamente en las consequencías que sacaba y por lo que miraba al argumento mas fuerte, eludío la dífícultad, asegurandome que se prestaría la atencion correspondíente, y se determínaria del modo que requeria la fé de los tratados, y las reglas de una reciprocidad amístosa; pero la experiencía me ha demostrado, que estas fueron frases hermosas, como lo probaré mas adelante.
Esta respuesta estubo muy dístante de convencerme, y por lo que respecta al punto que trato ahora, mi entendimíento me repetìa el dilema; ó puede ó no puede su Excelencía el Sr. Presidente conceder semejante permiso: sìno puede, porque se lo concede al Mro. de Francía: si puede porque no lo concede al Representante de España?  En este asunto de concesion de Barcos se hizo un agravio manífíesto a mi Nacion, sobre el que callé quatro meses, y hubiera callado síempre, sino habria experímentado, que se repetían los actos de poca atencíon acía mí Soberano: así ìnsinué á V.S. el 18. de Abril ulto. que me parecia se habìa faltado en no haberme comunicado espontaneamente, como à los demas Agentes Estrangeros la provídencia de su Exca. el Sr. Presidente, de concederles 2. Buques que no pasasen de 100. toneladas para que hícíeran uso de ellos en lastre.  Tal vez se me dírá, añadia, que lo mísmo se me habìa índícado en la carta que me escríbió V.S. el 30. de Dícíembre de 1807, pero su Exca. el Sr. Presidente no dexará de convenir en que la carta de V.S. era una mera respuesta a mì solícitud; quando la díríjída á los demas Agentes estrangeros era un efecto de urbanídad, de consideracíon acìa las Nacíones, y que los respetos que se debían á mí Augusto Soberano, comandaban se me hubíese remitido una carta en los mismos termínos que á los demas Encargados de Negocìos.
La contextacíon de V.S. fue una suposícíon, de que no se me habia faltado; pero una suposicíon no destruye un argumento, segun mi Logíca.
En esta respuesta y en todas las demas se me han asegurado los deseos de la buena Armonía, lo que no me convencía, pues no buscaba frases alagüeñas, sino razonamíentos que destruyesen los hechos que citaba de que este Pays no tenía con España las atencíones, que la España tenia con èl, sin embargo de qe. V.S. asertó rotundamente, que me equivocaba altamente.
El 1o. de Febrero de 1808. tube la honra de solìcitar de parte de Dn. Nemesío de Salcedo la cantídad de 21.655.Ps.5.7gs. y le exponía las graves razones de la legitimídad de esta reclamacíon.  Al ver qe. V.S. no se dígnaba contextarme bolví a escribirle el 17. à la que me contextó el 24. de Febrero, pìdíendome las cuentas que le remiti el 22. de Marzo, en que reclamé nuevamente de parte de mì Rey, las anticípacíones hechas por la entrada del Oficial Píke en los Dominios de S. M. y añadí otras varias reflexíones à las que había hecho el 1o. de Febrero, que la entrada de Píke no fue casual, sino premeditada.
V.S. no tubo a bien contextar: bolví a recordarle la solicitud del Señor Salcedo el 3. de Junío ulto. advírtíendole, que hacia dos meses y medio que le habia escríto; y V.S. calló: bolvi le 25. de Junio a hablarle de las cuentas; pero se hizo el desentendído.  El 28. de Nove. envié una nueva cuenta de dho. Gobernador Salcedo; y V.S. no ha tenido à bien avísarme, ni aun el recibo de mí carta.
En 31. de Octubre, bolvi a insinuar á V.S. que no se me contexta sobre las cuentas: y V.S. tubo por conveniente dexar de responder.  ¿No es este sílencio, Cavallero Madíson, un desprecio de S. M. Catca.?  Un particular se quexa de que no se le contexte a sus cartas: ¿con quanta mas razon no se debe quexar el Representante de aquella Nacíon, que es actualmente la admiracíon, aun de los Cíentificos, que sabíendo calcular los movimtos. de los Astros de los Cometas, no saben calcular la fuerza que ínspíra el amor a un Rey dulce, y la Justa aversíon á dexarse esclavízar del Vencedor de Jena y Austrelíz, ni de sus exercítos, á quienes ha vencido el Paysanage Español, que conserva todavía en su venas la sangre Saguntina y Numantína, que hizo temblar á Carthago y Roma, sin embargo de que le sorprendieren: de que le desarmaren: de que le encerraren en un Bosque de bayonetas, apoyadas en centenares de Cañones, que vomitaban la muerte contra los que no obedecían la voluntad de su Emperador.
El 20. de Febrero ulto. tube la honra de exponer à V.S. las dudas que me habian déspertado la lectura de un bíll, respecto a la Mobila, pues segun sus expresíones, creía yo que podia entenderse, que la Mobila pertenecìa á estos Estados; y añadía: espero que su Exca. el Sr. Presidente tendrá la bondad de convenir en que el período no tíene el sentido de comprender la Mobíla entre los Puertos de la Jurisdíccíon de los Estados Unídos.
Que respondió V.S., Cavallero Madíson, á esta Justa solicitud?  Que el Congreso no había pasado acto alguno sobre el obgeto a que mí dha. carta se refería; y que solo en el caso de que pasase, deberían merecer la consideracíon del Sr. Presidente mìs observacíones.  Es esta una respuesta categoríca: una respuesta francasencílla: ó una respuesta a lo Oraculo, que puede Jugar segun las ocasíones, segun las círcunstancias?  Sí no había misteria en las frases del bíll, porque se detubo una quarantena la respuesta?  Es que necesitaba depuríficacion?  Este punto toqué a V.S. mas largamente en mì carta del 26. de Abril en que decìa: V.S. sabe muy bíen que las respuestas que daba el Oraculo de Delphos eran un Orìgen de dísputas: y yo díré que todas las de la misma clase son a War box, ó la verdadera caxa de Pandora.  Si hubiese aguardado a que fuese el bill, acto, como pretendia V.S., ya la cosa era dífícílísíma de corregírse, y hubíera sido precíso una nueva acta para hacer la aclaracíon correspondíente: Luego el prevenir la equivòcacíon a tíempo, parece que era un acto de discrecíon.  Este es mi parecer, que someto á la decísíon del partído imparcial de Europa.
El 9. de Marzo ulto. solícíté que se me permítíera socorrer la Ysla de Puerto Ríco con 8000. barrìles de harína, y se me negó la pretensíon de dar de comer a los Amígos de los Amerícanos.
Sufrì la repulsa, y un mes despues; esto es el 18. de Abríl no pude menos de tocar este asunto, al mìsmo tíempo que dí quexas á V.S. de grande magnitud, concluyendo que esperaba de su bondad tendría á bíen darme prontamente, y sìn necesidad de repetir las cartas, una respuesta franca, capaz de satisfacer todos mis recelos, y tal qe. me obligase a asegurar al Rey mì Amo las disposìcíones amistosas de este Pays, sì èstas fuesen las que le anímaban.
Fue la contextacíon capaz de disipar mìs recelos?  No, como lo he insínuado yá, hablando de la respuesta á la carta de 18. de Abríl que he mencíonado, con el motívo de la permision que se me concedíó de dos Barcos.
¿Quales fueron los termínos con que me expresaba en dha. carta?  Los sìguíentes: Si nos hemos de tener al Mensage del Señor Presídente, relatìvamente al embargo, su obgeto fue poner á cubierto los Navios, las mercaderias, de ser apresadas en medio de los mares: conque me decía, sìempre qe. se salven sus mercaderías, sus Barcos, no habrán Ley; porque cesando la causa, cesa el efecto.  En su conseqüencía pedí a este Gobíerno que me concedíese envíar víveres a Puerto Ríco, cargandome con las perdìdas de los Barcos y de sus efectos: con que yo salvaba el principio de la prohibícion; a mas de descargar á este Pays de una porcion ínutil de Frutos que empobrecen al Labrador por falta de salida: luego no solo salvaba el príncipío de la Ley, síno que la vígorízaba; pues atendía al fomento de las riquezas Amerícanas.  Su Exca. no me concedió el permíso: luego el espírítu de la Ley no es el que aparece, sino hacer mal a la España.  Que el fin es este, se evidencía segun las reglas de probabilidad.  Yo me equívocaré: cada uno vé con sus ojos: pues sino queria el Estado exponer sus Navios, sus mercaderías, sus Maríneros, no habrían hecho la Ley de permítír que vayan Barcos á cobrar á nras. Colonías & y buelvan cargados, pues se exponen a que caygan en las manos de los Yngleses mercaderías, Barcos y Maríneros pues segun mi corto modo de ver, parece una contradiccion negar qe. se lleven mercaderías a España porque pueden caer en manos de los Yngleses, y permitir se traygan de nuestras Yslas, con el mìsmo peligro de que caigan en las manos de los Yngleses ... luego el motívo, concluía, es hacer mal a la España y esto no es Justo.  Esta consequencía se corrobora con la addicion ulta. de que ni aun por tíerra, ni en ca galera ó carruage pudieron extraerse, so pena de confiscacion.
Contínuaba dícíendo: V.S. conoce que para pasar por tíerra de Phílada. a su Candado, que es una mísma calle, sin mas diferencía sino que las casas del mediodía pertenecen al Candado y las de enfrente del Norte a Phílada, no hay que temer la perdída de Navíos, de mercaderías, de Marìneros.  La Ley prohibe á los que víven en la Luisíana, que se hallan en el mismo caso que los de Phílada. y su Condado, que contínuen proveyendo de sus sobrantes a sus Vecínos de la Florida.  Luego la Ley adicíonal tiene todos los caracteres distíntívos de querer romper la Armonía con la España, de romper sus lazos de Amístad, de hostílídades íncípíentes, aunque enmascaradas.
En la carta que dírígí á V.S. el 26. de Abril ultó. bolví á hacerle presente el agravío que se hacia à la España por las Leyes crueles del embargo relatívamente á la salída de la harína explicandome así: El cacarear amístad, armonía, deseo de la paz con una Nacíon, al mismo tíempo que se la oblíga a que no coma, pudíendo socorrerla, me parece que no cabe con los principios de la Justicia y de la moralídad que deben regir à los Gobíernos, me parece que es añadir la risa, la burla a la crueldad; y que seria semejante á dos Vecínos, que viven enfrente uno de otro en la misma calle; que se saludan cortesmente de Ventana a Ventana; que se hacen protestas de cariño y de deseos de complacerse; que uno de ellos dice al otro, me falta pan para comer hoy, y que se le contexta, Soy Amígo de Vm, pero he hecho una Ley para que no salga pan de mi Casa.  Como? repone el otro, Vm. tiene panes de sobra; panes que se le pudren; panes que yo le pagaré.  Vm se dice mì Amígo, y me los níega: es esto posíble?  Sí Señor, yo puedo hacer lo que quíera en mi casa: yo quiero enterrarlos: a Dios Amígo mío: deseo complacer á Vm: deseo que conservemos la Armonía, y cierra la Ventana.  Que diría el Vecino a quíen se le negaba el pan?  Este Amable Señor cree que me alímento de ayre como el Camaleon, y que soy tan bestía que quedo satisfecho con palabras, cuyo verdadero sìgnifícado es mofarse de mí: y fínalizaba estos periodos dícíendo: Sí Cavallero Madíson; este Díalogo se podria aplícar como pasado entre los Habìtantes de las Florídas, y de Nueva Orleans, en caso de que este Gobíerno se níegue à permítír la conduccíon de víveres á las Florídas.
Que efectos produgeran estas Representacìones?  Nínguno; pues no sé que se hayan quítado los estorbos, que se han estrechado mas y mas las difícultades de que pasen víveres à dhas. comarcas, como lo manifiesta mi carta del 14. de Octubre ulto. en que hacia presente á V.S.: Que los Empleados de estos Estados habìan cegado el Bayou Manchac, quando V.S. sabe que su Jurisdiccíon no pasa de la mitad de el.  Que habían colocado una cañonera en la entrada del Rio Ybervílle, amarrada en la prímera habitacíon, sítuada en los Domínios Españoles, manteníendo desde allí un cable cruzado de un lado á otro para ímpedír á las embarcacíones que pasen con viveres:
Que se habia apostado una Lancha Cañonera en la boca del Rio Nítalvany, que desagua en el Lago Maurepas, en el fondo de la mitad, que pertenece á S. M. el Rey mì Amo; insulto todavía de mayor bulto, porque solo pueden extraerse por èl las produccíones Españolas.
Que entre las Yslas y la tíerra fírme, que son aguas de mi Soberano, tienen estos Estados apostadas cañoneras, que reconocen todos los Buques Españoles, a los quales hacen fuego si pasan fuera de su alcance para examinar si llevan víveres; al paso que con sus botes esquìfados, y la gente armada de fusílería, saltan en tíerra, tanto en la fírme como en las Yslas, donde matan ganado, y comieten otros ìnsultos de semejante naturaleza.
Si Cavallero Madison: tambien añadía: Los viveres son los que se níegan á los Españoles: se pretende que mueran de hambre; pues el oponerse a su paso no puede ser por no exponer las proprìedades, los Barcos, los Maríneros Amerícanos, que es el fundamento de la Ley del embargo, como tube el honor de exponer á V.S. quando me quexé de la cerradura de la comunìcacíon con las Florídas.
Este empeño, decía, de que muríeran de hambre las Florídas, se corrobora con la notìcia de un Ciudadano Amerícano, que supone les habían llegado ordenes de mantener los camìnos cerrados en los mísmos terminos que los Puertos, baxo la pena de 2000. $. de multa y un año de prisíon.
Que me contextó V.S.?  Que si la ínformacíon qe. habia recíbído fuese correcta, se tomarían las providencías que exigía el caso; y así espero saber, que ha resultado del examen que habrá mandado hacer V.S.: y por lo que míraba á la reflexion pral. sobre que se tiraba á hambrear los Domínios de España, con cuyo obgeto habia cítado todo lo que se hacia en los Ríos, guardo V.S. un profundo sìlencio.
En la carta de 18. de Abril ulto. decìa á V.S.: Por la respuesta de 16. de Febrero ulto. del Sr. Claiborne al Sr. Folch Gobernador de Panzacola, resulta que los Buques Españoles, que naveguen en el Mísísípí, ya sean de guerra ó mercantes, estarán sugetos a las regulacíones, que las circunstancìas aconsejen.
Que regulacíones son estas, Cavallero Madison  No tiene la España un derecho íncontestable a la libre navegacíon del Misisipi?  ...  Sì tíene este derecho, con que razon podrá sugetar este Gobíerno á nros. Buques de guerra ní Mercantes, a nínguna regulacíon, sin taladrar los respetos a los sagrados pactos que hay entre España y los Estados Uns: sin atropellar las Leyes de las Naciones?  Asì me persuado a que serà alguna equivocacíon, alguna mala inteligencía del Sr. Claíborne de las ordenes de su Exca. el Sr. Presidente; y no puedo menos de pedir à V.S. se sirva darme una respuesta clara sobre este asunto.
Mis temores de que desea este Pays interrumpir su armonía con la España, se convertirian en realídades, si se verífícase lo que no puedo creer, no cree el Señor Dn. Vicente Folch Gobernador de Panzacola, aunque se lo han asegurado, y es que  ha dexado decír el Señor Gobernador Claiborne que estaba resuelto a ímpedir a la España la navegacíon por el Rio Yberville ó Bayou Manchack, pero como hay cosas que son cíertas, aunque à mi limitada comprensíon parecen ímposíbles, me permìtírá V.S. le pregunte si este Gobíerno ha dado semejante orden al Sr. Claíborne, para que sí fuese cierta, ó íntentase darla, la traslade á la noticia de mi Soberano, como una prueba incontrastable de que este Gobíerno desea romper con la España.
Yo espero pues de la bondad de V.S. que tendrá á bíen darme prontamente y sin necesidad de repetir esta carta, una respuesta franca, capaz de satisfacer todos mis recelos, y tal que me obligue a asegurar al Rey mi Amo las dísposícíones amistosas de este Pays, si estas fuesen las que le animan.  ¿Que me contextó V.S.?  Mi respuesta del 20. de Abril lo dirá.  Vease un extracto de ella:
He recibido la carta de V.S. del 20. en que me acusa el recíbo de las mías del 18. y del 13. mas noto en ella, que V.S. no me contexta al pral. asunto de la del 18. y sino fuesen algunos de sus puntos de tanta gravedad, evítaría mortìfícar nuevamente la atencìon de V.S. asi como he evítado mortifícarla, con quexas sobre la falta y tardanza que he advertido en las contextacíones á varías de mis cartas: asi espero de la bondad de este Gobíerno no llevará á mál que cumpla con las oblígacíones que me ìmpone mi Rey, mi honor y mi concíencia, solicitando otra vez que se sirva V.S. darme una contextacíon líbre de toda ìnterpretacíon, una explícacíon esenta de toda amfíbología de vozes: prímo. sobre quales son las regulacíones que el Señor Gobernador Claiborne tíene orden de ímponer a los Buques Españoles, que naveguen en el Misisipí, ya sean de guerra, ó mercantes: Segundo: Si es cíerto que este Gobno. ha dado ordenes al Senõr Claíborne, que ímpida a la España la navegacion por el Rio Yberville ó Bayou Manchack: notícías que me han sido confirmadas nuevamente por un sugeto que merece el mayor credíto, segun las reglas de las probabilidades morales.
Yo necesito Cavallero Madíson una respuesta categoríca que no se me ha dado sobre estos ìmportantes puntos, para trasladarla a notícia de mi Soberano, como se lo índíqué á V.S. y espero que no será por el estílo de la respuesta del 29. de Marzo, la que me dexó tan a obscuras, como lo estaba, quando dírigí a V.S. mi carta del 20. de Febrero, à la que se dignó V.S. contextarme 38. días despues, con expresiones a menos, dexando a mi Juicio la decisíon, por un rasgo de politica y prometiendose de que vería por las razones que me indícaba, que de ningun modo faltaba a las pruebas que los Estados Unidos han dado de largo tiempo a esta parte, de un modo ínvariable de su disposícíon à apreciar la Amistad y armonìa con S. M. Catca.
Esta respuesta delicíosa habria hecho en mí todo el efecto que debía, si hubiera venído acompañada de hechos, pero desgraciadamente la experíencía me ha manifestado progresivamte. que solo era una musica de frases, y por lo respectívo al punto del Sr. Claíborne, me contestaba V.S. con una frase muy ambígua, pues me decía que ultímamente no se le habian dado níngunas instruccíones sobre el obgeto que insinuaba."  Yo creo que esto no es decir que no se habían dado antes: asi continué repítiendo lo que en la carta del 26. de Abril que no se me contextaba, pues no llamaba contextacíon, quando pedía se me aclarase un punto, y se me dexaba en la mísma obscurídad.  Con todo no quise inculcar mas sobre él.
El 13. de Junio de parte á V.S. sobre la violacíon del territorio Español por Dn. Samuel Elbert, en estos terminos: Me es sumamente sensible tener que dar quexas a este Gobíerno, de desacatos, de violencías, de falta de consíderacion, a mì Augusto Soberano; de hostílídades, y de violacíones de los sagrados derechos des las Nacíones, como lo hago en el dia.
Dn. Samuel Elbert, Comandante de la Lancha Cañonera de los Estados Unídos No. 2. que se halla apostado en el Río de Sta. María con el fín de velar sobre el cumplimíento del embargo decretado p. los Estados Unidos, ha tenido la osadía de sacar de las aguas de la Jurisdíccíon Española la Balendra Nancy y el Bergantin Plough.  Es cierto que despues de haber reflexionado su atentado, ha debuelto las dos embarcacíones: pero esto no le laba la atroz ofensa hecha al Rey mi Amo: el crimen fue cometído: asi espero de la sabiduría de este Gobíerno, que retirè del servicio a un ofícíal tan inconsiderado, y que le ímponga las demas penas propías a un delito de esta naturaleza.
Despues sacó de las aguas que corresponden tambien a España la Goleta Maria, Americana que no ha buelto, como consta, en la protesta hecha en Sa. María que remito à V.S.
Espero pues de la Justicia de este Gobno. que ímpondrá tambien al Ofícíal Dn. Samuel Elbert, la pena que corresponde por este segundo delito, y que se le oblígaré a que buelva la Goleta María al parage donde la apresó, satisfaciendo á los dueños de la carga los perjuicios, que por su criminal detencíon, se hayan ocasionado, y que en el caso de que no tenga suficíentes haberes se encargue de indemnízarlos este Gobíerno, como que es el que le ha nombrado Gefe de la Lancha.
V.S. me prometíó que el Señor Ministro de Marína haría las ìnquísíones correspond. y que en su vista se tomarian las providencias que requiriese el caso.
Se bolvíeron las tres embarcacíones, pero no se si se indemnízaron los perjuicios, ni que castigo se ha ímpuesto al Sr. Elbert por un delito tan atróz.
Este Gobíerno píde con empeño al Brìtanico satisfacciones, y mas satisfaccíones sobre el insulto que supone ha hecho un Oficial Anglicano á la Fragata Chesaspeak: asì no debe extrañar su Exca. el Sr. Preside. que ínsísta pídíendo se castigue al Sr. Elbert de un modo corresponde. á la Ofensa que hizo à una gran Nacion.
Es de advertir, que para conseguir de V.S. la respuesta necesité escribirle la carta síguíente el 25. de Junio:
Desde que tengo la honra de comunícarme con este Gobierno, noto que he necesítado repetir varias cartas para lograr una respuesta, y V.S. convendrá en que esto es muy desagradable; pues no puedo cumplir con mí oblígacíon de particípar prontamente á mí Corte y a los Señores Gobernadores el exito de mis representacíones, como me sucede en el día, que habíendome llegado por tríplícado las quexas del Sr. Gobernador de San Agustín de la Florída, que expuse á V.S. el 13. del corre. no tengo aun contextacion.
En el mísmo caso me hallo respecto a la solicitud del Sr. Gobernador de las Provincias internas occidentales, que hize á V.S. el 1o. de Febrero, á que me contextó el 24. pídíendome los documentos que remiti el 22. de Marzo: y víendo que no me contextaba V.S., bolvi á recordarle el asunto el 3. del corre.
Yo no puedo menos, Caballero Madíson, de inculcar sobre estos puntos, porque son de la mayor consíderacion; pues sino lo fuesen, no me daría por entendido de la falta de respuestas; asì como nó he hecho alto sobre semejante obgeto en otras varìas ocasíones en que no se me ha contextado.
El 29. de Julío tube la honra de anuncìar á V.S. que Fernando 7o. era el Rey de España, en virtud de haber abdícado la corona su Padre Carlos 4o. y aseguraba a este Gobíerno de parte de mi nuevo Rey, que se esmeraría, en mantener y estrechar los vínculos de buena inteligencía, perfecta amistad, que unen a los Estados.
Que hizo este Gobíerno á esta atentísíma carta, ¿á esta carta de tanta formalídad?  ....  No responder.
Este desayre me fué sumamente desagradable; con todo, porque no se díxera aunque ínfundadamente, que sembraba la díscordía, y por otro lado viendo aterramotado este Pays con sus pretensiones respecto a los Yngleses y Franceses, creí prudente deborar mis sentimíentos, esperando que mi moderacíon captivaría la estimacìon de su Exca. el Sr. Presidente, y que ìnclinaria pronto su afecto acia la España.  Estas esperanzas lísongeras se me acrecentaron con la carta, que se sìrvìó V.S. escribirme espontaneamente el 9. de Octubre ulto. dandome parte de las ordenes que se habian comunícado, para castigar á las Personas, que habían violado el terrítorío Español en las orillas del Mísisipi, lo que estímé altamente, como tube la honra de participarselo à V.S. el 14. del mismo mes, ìndícandole al mismo tiempo, que le habìa dado parte de la exaltacíon de Fernando 7o. al Trono de España; de lo que se dió V.S. por desentendído, sín embargo de qe. se lo anuncié con todo el respeto y afecto que tengo a su Exca. y á V.S. como lo suponen las frases síguíentes:
El gran Jefferson va à concluir su carrera probablemente tendré la satisfaccíon de anunciar á mí Corte que V.S. es su Sucesor: luego decía: que gloríoso no sería para mí el poder comunicar al mísmo tíempo que estos Estados solo desean la Amístad Española, y para prueba de ello que reconocen, que los verdaderos límítes de la Luísíana son los que tíene ya índícados en vírtud de un examen muy reflexíonado mi Rey y Señor!  Yo pr. mì parte puedo asegurar á este Gobíerno que estos son los deseos ardientes de mí Soberano.
Ynmedíatamente puse en noticia de mi Corte las alegres nuevas de la carta cítada del 9. de Octubre y de la del 31. del mísmo mes, que fue tambíen una contextacíon agradable, a uno de los puntos de mi carta del 14: pero desgracíadamente me sucedió lo que al Labrador que quando va á echar la hoz para recoger su cosecha, de repente se amotìna la Admosfera, se aglomeran las Nubes, los vìentos se desencadenan, el Sol se obscurece, la electricidad se agolpa, y las conseqüencías de este alborto de la Naturaleza, destruye todas sus esperanzas.  Asì desde aquella epoca, solo he experímentado el mas humilíante desprecio de parte de la Adminístracíon.  Si, Cavallero Madison: este Gobíerno se ha olvídado enteramente, á lo menos en la aparíencía, de la gloríosa Nacíon Española: y yo aunque he procurado beber mucho en la fuente del olvído de los agravíos que sufre mì Rey y Señor en todo lo que dexo expuesto, no he podído conseguir mis deseos amistosos pues observo en estos dos meses un desapego una indíferencía á mis quexas, como lo prueban los hechos síguíentes:
En 31. de Octubre tube la honra de escribir á V.S. se satisfacíesen los gastos que habían hecho varíos Subdítos de estos Estados en las costas de Calífornía y V.S. no se ha dígnado contextarme.
En 3. de Novíembre anuncíé á V.S. la abertura de los Puertos de la Províncía de Venezuela: y V.S. se ha dado por desentendído.
En la mísma fha. expuse á V.S. mis quexas sobre qe. se había faltado á los derechos de gentes en la Persona del Sr. Lema, que habia encontrado con Sheríffes tan ígnorantes, que así como el Rey de Batavía estubo para rebentarse de rísa al oír á los Holandeses que llegaron a sus Yslas, que no tenían Rey cosa que les parecìa descabellada, se han reido á carcajada tendída, quando les he hecho saber, que segun los derechos de gentes no debían hacer tal y tal cosa; y que así faltaban á los respetos canonizados por las Naciones cultas.  Si Caballero Madíson; creen que no hay mas leyes que las de Pennsílvanía, y que los Reyes, ó su Representantes deben sugetarse a ellos, y obedecerlos: por lo que pedía á V.S. se sírvíera dar una orden, para que se respetase mi Casa y la del Sr. Lema, y nras. famílías...  Que ha hecho V.S.?...  Nó contextarme.
Con fha. de 5. de Novíembre dí á V.S. parte de nuevos desacatos, de nuevas violacíones del terreno de mi Soberano, como el haber pasado a la Florida el Amerícano Archivald Clark con gente Armada, y víolentando la casa del Habítante Dn. Davíd Garbín, llevose por fuerza a una Negra de dho. Garbín.  ¿Que atencíon mereció á V.S. esta quexa? .... el desprecio de no contextarme.
El 26. de Nove. escribi á V.S. la carta siguiente en que recopílaba el olvido de varías contextacíones y V.S. la despreció como las otras.  Para que el Archìvero no tenga la molestía de buscarla, la copiaré.  Estos eran sus termínos:  El 30. de Octubre tube la honra de remitir á V.S. la cuenta de parte del Sr. Virrey de Mexíco, quíen reclama los gastos qe. han producído los Amerícanos en la Californía y V.S. no ha tenído á bien contextarme: el 3. de Novíembre anuncié á V.S. la abertura de los Puertos de Caracas, é ígnoro sí esta carta ha llegado á sus manos: el mismo día suplíqué á V.S. dar las ordenes correspondíentes à fin de que los Sherífes respeten al Encargado de Negocíos de S. M. el Rey mi Amo, y al Agregado el Cavallero Lema, como asimismo sus Famílías; y hasta ahora no se si ha recibido V.S. mì carta, ni si ha dado las ordenes que solícítaba; cosa tan necesaria, porque hay Sheríffes, y Juezes de Paz, que ínsultan los derechos Diplomatícos.
El 5. de Nove. me quexé de un atroz ínsulto hecho en los terrítorios de San Agustín de la Florída, y V.S. no me ha contextado tampoco.  Como si dejara de hacer estas reclamacìones pasaría à los ojos de mi Gobíerno, por un Agente helado ò indíferente, me veo precísado por mi honor á hacerselas á V.S. quien observará que no se las hago sobre otros asuntos a que no se me ha contextado, partícularmente sobre el asunto de 21.655.$. que reclama el Sr. Gobernador Salcedo en sus cuentas remítídas el 22. de Marzo, no habíendo recíbído contextacíon.
El 28. de Nove. tube la honra de escribir á V.S. envíandole la cuenta nueva del Sr. Gobernador Salcedo, en que había una adíccíon, como lo he insinuado ya arríba, y que hablo de ello, porque sigo la línea de desprecíos desde el 31. de Octubre; al mismo tiempo remiti á V.S. copia de una carta muy razonada de dho. Gobernador, suplicandole se sírvíera de bolverme los documentos que le remítía.  Pero V.S. no me ha contextado, nì síquíera buelto los documentos.
El 2. de Dícíembre hize presente a V.S. la solicítud de un Comercíante Español, de comprar dos Barcos; esto es quería emplear aquì su dínero en benefício de la construccíon de Buques y la apoyaba sobre una clausula del tratado.  No pude menos de recordar á V.S. lo que decia una carta de Sta. María en que manìfestaba la Humanída Española, qdo. este Pays no les permítía pasar a sus Vecínos una libra de pan.  Tambíen híze á V.S. presente el razonado díscurso del Sr. Mondford del Congreso, en que insínua la galante conducta de los Españoles respecto a los Amerícanos, quando estos Estados no permíten se les socorra en harína.  ¿Que efecto produxo esta carta, Caballero Madíson?  El desayre de no contextarme.
Despues me llegó una carta muy detallada del Sr. Gobernador de Panzacola, sobre el suceso del Misísípí de que me habló V.S. en su apreciable del 9. de Octubre: pero como me temía el nuevo rojo de falta de contextacíon no se la remítí á V.S.  El Sr. Dn. Vicente Folch no solo se quexa de las notícías que le ha comunícado el Gobernador de Baton rouge del víolento desembarco del 15. de Julío de un sargento con tropa y del atrevímiento de arrestar á dos Desertores suyos que hacía mucho tíempo exístian en el Pays y se los llevaron al Fuerte Adams: sino que añadía una nueva tropelia que se cometió el 20. del mísmo mes por el Ofícíal Comandante de la Lancha Cañonera No. 21. estacíonada en la inmediacíon de la entrada del Bayou Manchak ó Rio Ybervílle, pues tubo la temeridad de subir el Río en un bote con gente armada, desembarcando, como à legua y medía de Baton rouge, y de repente entró en casa de un Habitante, y arrestó en ella y se llevó un desertor de Marína, que hacía tíempo resídìa en aquella Jurisdiccíon.  A esto se Junta el descoco del Ofìcíal de la Lancha No. 21, quíen repuso al Ofícíal Español que fue á hacerle cargo de su temerídad, que estaba persuadído a que tenía derecho de tomar y de arrestar a sus Desertores endonde los encontrase.
Vea V.S. una doctrína que está en oposícíon con lo que níega este Pays á los Yngleses en los Buques que encuentra en alta mar: añadió que iba á ínformar á su Gefe, y que si este le mandaba entregar al preso, podria venir á tomar el mando de la Lancha, pues el no quedaría un solo día despues en ella.
Puede llegar la audacía é ínsolencia á un punto mas elevado: y los Estados Unídos no le separaran, quando menos de su servício?
Segun la relacíon del Gobernador de Baton rouge parece que los Gefes desaprobaron la conducta de este Ofícíal: pero esto no es bastante satísfaccíon para España.  Esperaba tambíen el Gobernador que se le bolvería el preso, lo que no se había verífícado quando escribía penetrado de dolor al ver que se violaba de un modo tan torpe al territorio de nro. Monarca, y qe. se disponía a no permitir en adelante semejantes desacatos.
Vea V.S. una semílla de díscordía sembrada por los Empleados de este Gobíerno, y es admírable, qe. á pesar de qe. las violacíones indícadas se verificaron en 15. y 20. de Julío ulto. no sé aun, que especíe de castigo se ha ímpuesto al Sargento, y al Ofìcial índícados.
Por la carta del Señor Capítan General de Marína de la Ysla de Cuba, percìbirá V.S. lo agravíado qe. se halla, y que espera la decísíon de este Gobíerno para obrar y tomar medídas de reciprocidad, arreglado á ella.
No dexará de conocer V.S. que el ínsulto territoríal hecho en la Florída Oríental de haber entrado á mano armada en él, para llevarse una Negra, y la impudencìa de haber arrancado tres Barcos de nras. aguas, tìene dísgustadísimo al Gobernador de San Agustín.
Todo lo que he expuesto á V.S. relatívo á la cegadura del Bayou Manchack: de la colocacíon de la cañonera en la entrada del Ybervílle, y otra en la boca del Rio Nitalvany, y otras entre las Yslas y tíerra fírme: la pretencíon de sujetar los Buques de guerra y Mercantes á las regulacíones que las círcunstancías aconsejan; no es una conducta, que tíene Justamente írrítados a los Gobernads. de Panzacola y Baton rouge?  Si á todo esto se Junta el empeño de este Gobíerno en cerrar ermetícamente los pasos para que no sean socorridos los Dominios de España con víveres, ¿No díré con razon, Cavallero Madíson, que trabaja este Pays en hacer mal á mí Patrìa?  No son estas ofensas?  No son èstas hostílídades?
El haberme dexado de contestar á tantas cartas, como he índícado, y á otras varías de que no he hecho mencíon: el tardar semanas; meses; en responderme, quando yo lo hacía en el mísmo día ó dos días despues, à reserva de una vez que tardé 6, habrá quien díga, que no es tratar con poca atencíon, desprecio y vìlipendio al Representante de una gran Nacion? luego he probado las asercíones que  al prìncipio de la carta: sín embargo, sugetaré contento mis proposícíones al Tribunal publico Americano y Europeo: Ymprímase toda nra. corresponda. y Juzgue la ímparcíalídad, la Philosophía de que parte está la razon.  Espero tambíen que tendrá V.S. á bíen de manífestarme qual es el obgeto de los 4000. hombres, que segun las gazetas, deben salir de Baltímore para Nueva Orleans.  Estos preparatívos guerreros y díspendiosos en un Pays de economía, dírígídos a los límites de los Domíníos de S. M. mi Rey no deben despertar mis recelos, y temer que haya algun plan oculto, quando me recuerdo de todos los insultos que se nos hacen en el Misisipí y Ríos que círcumbadan a la Luísíana?
Sírvase pues V.S. de hacer presente a su Exca. el Sr. Presidente, que me prometo me hable con candor con franqueza; pues necesito dar parte á mì Corte de todo a fin de que tome las providencías que Juzgare conveníente, y no pueda Jamas tacharme de un hombre tan ínsensible como un porfido, segun insinue en el prohemio de la carta, que dexo correr los ultrages los ínsultos hechos á mi Nacion, y que ésta y toda la Europa vean, que lléno las oblígacíones que mi conscíencía y honor me imponen.  Ofrezco á V.S. mis respetos y consideraciones pídíendo á Dios gue. su vida ms. as.  B L M de V.S. su mas atento servidor

Valentin de Foronda


   Se entiende, que quando me dirijo á V.S. es para dar parte á S. Exca. el Sr. Preside. mas para evitar esta repetícion, me ceñiré en varias ocasiones á expresarme como sì fuese V.S. el Sr. Presidente.
